DETAILED ACTION

Status
This communication is in response to Applicant’s “AMENDMENT AND RESPONSE TO NON-FINAL REJECTION” filed on September 27, 2021 (hereinafter “Amendment”).  In the Amendment, Applicant amended Claims 33-34, 40, 42-47 and 51-55; cancelled 36-37 and 48-50; and added Claims 56-62.  Previously, on June 9, 2020, Applicant elected Claims 1-14 (Group I) without traverse and cancelled Claims 15-23 (i.e., non-elected claims).  Applicant later canceled Claims 1-14 (Group I) as well as 24-32.  With Claims 1-32, 36-37 and 48-50 presently cancelled, Claims 33-35, 38-47 and 51-62 are currently pending and presented for examination.  Of the pending claims, Claims 33, 47 and 51 are independent claims.

The present application (i.e., U.S. App. No. 15/829,976), filed after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

CIP
This application attempts, via its specification filed December 3, 2017, to be a continuation-in-part (“CIP”) application of U.S. Application No. 14/790,712 filed on July 2, 2015, now U.S. Patent No 9,836,763 (“Parent Application”) and of U.S. Application No. 13/667,711 filed on November 2, 2012, now U.S. Patent No 9,076,161 (“Grandparent Application”).  See MPEP § 201.08.  In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the parent applications.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  Finally, e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Benefit Claims
Applicant’s claim for the benefit of a prior-filed application under pre-AIA  35 U.S.C. 119(e) or under pre-AIA  35 U.S.C. 120, 121, or 365(c) is acknowledged.  However, Applicant has not complied with one or more conditions to receive benefit of an earlier filing date as follows.  The effective priority date of the present application (U.S. App. No. 15/829,976) is no earlier than its Parent Application (i.e., U.S. Application No. 14/790,712) and, therefore, is before March 16, 2013.  A later-filed application must be a patent application for an invention that is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  U.S. Application No. 15/829,976 is a CIP of U.S. Application Nos. 14/790,712 and 13/667,711, with the Grandparent Application claiming benefit of U.S. Provisional Application No. 61/555,842 (Provisional Application); however, the disclosures of Grandparent Application and Provisional Application fail to provide adequate support or enablement in the manner required by the first paragraph of pre-AIA  35 U.S.C. 112 for the claims pending in this application.  The disclosure of each of these earlier-filed applications fails to provide pre-AIA  §112 support for the language included in independent Claims 33, 47 and 51, particularly the idea of boundary information including a distance parameter defining a geographical area surrounding a preselected geographical location and the geographical area including points having a distance from the preselected geographic location that is less than or equal to the distance parameter, as generally recited in Applicant’s independent claims.  Since these earlier-filed applications (i.e., Grandparent Application and Provisional Application) fail to disclose such distance features, the priority date of Applicant’s pending claims in the current App. No. 15/829,976 is no earlier than July 2, 2015 of the Parent Application and, therefore, the present application (i.e., U.S. 


Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes all previous rejections to Claims 36-37 and 48-50 under 35 U.S.C. §§ 101 and 103; therefore, the Examiner withdraws all previous rejections to Claims 36-37 and 48-50.  However, Applicant’s Amendment introduces statutory rejections to Claims 33-35, 38-47 and 51-62 under 35 U.S.C. §§ 101 and 103; therefore, the Examiner maintains/asserts rejections to Claims 33-35, 38-47 and 51-62 under 35 U.S.C. §§ 101 and 103, as respectively provided below.
Applicant’s arguments/comments are found to be not persuasive with respect to the currently pending claims; please see Examiner’s “Response to Arguments” provided below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

AIA  or Pre-AIA  Notice: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112 (or as subject to pre-AIA  35 U.S.C. 112) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the explanation relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 33-35, 38-47 and 56-61 are rejected under 35 U.S.C. 112(b) of the America Invents Act (AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding independent Claims 33 and 47, since it is unclear as to what the phrase “the preselected geographic location” (bolding emphasis added) makes proper antecedent reference to in Claims 33 and 47, independent Claims 33 and 47 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  More specifically, it is unclear as to whether the phrase “the preselected geographic location” references a preselected geographic location not specifically/positively recited in Claims 33 and 47 or references recited “a preselected geographical location” (emphases added), which may or may not amount to being geographic— not simply geographical as currently recited in each of Claims 33 and 47.  In short, there is insufficient antecedent basis for the phrase “the preselected geographic location” recited in each of independent Claims 33 and 47.  Therefore, Claims 33 and 47 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  Appropriate corrections are required.

Claims 34-35, 38-46 and 56-59 depend from independent Claim 33, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 34-35, 38-46 and 56-59 are rejected under 35 U.S.C. 112(b) of the AIA .  Similarly, Claims 60-61 depend from independent Claim 47, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 60-61 are rejected under 35 U.S.C. 112(b) of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-35, 38-47 and 51-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this 

Step 1:  Claims 33-35, 38-47 and 51-62 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 33-35, 38-47 and 51-62 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that the claims, in the instant case, recite the concept of a user creating or planning advertising elements (e.g., graphical and textual elements, etc.) for advertisement publication within a geographic territory/location, as more particularly recited in the pending claims save for recited (non-abstract claim elements): “a remote user” associated with an advertiser; “advertisement creating input” including insertion instructions for at least one of “a graphical element” and “a textual element” to be inserted in “a window” having a predetermined size and shape; “an advertisement display mechanism” (e.g., a display, a mobile phone, etc.) to display; a media component such as a ticket (e.g., a lottery ticket as in Claim 45, a virtual ticket as in Claim 46); (Claims 34 and 48) “receiving …input from the remote user”; (Claim 35) “receiving…information”; (only Claim 40) “advertisement creating input” including arrangement instructions and the graphical and/or textual elements being spatially arranged with the window; (Claim 44) a step of distributing; (Claim 47 and corresponding dependent claims) a non-transitory computer-readable medium for storing logic instructions configured to cause a processing device to perform; (Claim 51 and corresponding dependent claims) a system comprising a processing device and a memory device configured to store instructions for enabling the processing device to perform; and each of the recited steps/processes of receiving, saving, utilizing, displaying, encoding or encrypting data, and distributing.  
However, a user creating or planning advertising elements (e.g., graphical and textual elements, etc.) for advertisement publication within a geographic territory/location, as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; and/or (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations).  MPEP 2106.04(a)(2)(I) provides examples of “fundamental SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., display mechanism for media composition and planning, field of adverting/marketing, etc.), and amount to no more than combining the abstract idea with insignificant extra-solution activity, such as each of Applicant’s recited processes of receiving, saving, utilizing, displaying, encoding or encrypting data, and distributing, as further explained below in greater detail.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application.

2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., display mechanism for media composition and planning, field of adverting/marketing, etc.).  Examiner notes that each of Claims 33-35, 38-46 and 56-59 is drawn to a method; however, the method steps do not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s method claims are performed by any computer or processing device.  Even if a computer/machine was implied, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the abstract idea on a computer and would require no more than generally linking the use of an abstract idea to a particular technological environment or field of use (e.g., display mechanism for media composition and planning, field of adverting/marketing, etc.), as well as having the abstract idea combined with insignificant extra-solution activity including each of Applicant’s recited processes of receiving, saving, utilizing, displaying, encoding or encrypting data, and distributing.  Examiner also notes that albeit limitations recited in Applicant’s Claims 47, 51-55 and 60-62 are performed by the generically recited “processing device”, Applicant’s claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer processor and require no more than a generic computer to generally link the abstract idea to a particular technological environment, or field of use (e.g., display mechanism for media composition and planning, field of adverting/marketing, etc.), and no more than a combination of the abstract idea with insignificant extra-solution activity, such as receiving, saving, utilizing, displaying, encoding or encrypting data, and distributing, as further discussed below.  As mentioned above, Applicant’s claim elements in addition to the abstract idea arguably include: “a remote user” associated with an advertiser; “advertisement creating input” including insertion instructions for at least one of “a graphical element” and “a textual element” to ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 Content Extraction”, for data recognition); each of the steps of saving, storing and encoding or encrypting data encompasses a data storing or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; and each of the steps of displaying and distributing encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s disclosure mentions that “the components of the advertisement managing system 120 may be implemented in…software…firmware, or any combinations thereof” and “[i]t should be understood that the routines, steps, processes, or operations described…may represent any module or code sequence that can be implemented in software or firmware” at specification paragraphs [0048] and [0077] of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2019/0172093 of Neal Harley Landers (“Landers ‘093”), which corresponds to this patent application.  In view of at least the one or more reasons discussed above, Applicant’s pending claims do not recite limitations that are “significantly more” than the abstract idea.

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 33-35, 38-47 and 51-62 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
AIA  or Pre-AIA  Notice: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33-35, 38-39, 42, 47, 51 and 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0208560 of Inoue et al. (hereinafter “Inoue”) in view of U.S. Patent Application Publication No. 2005/0222905 of Scott Wills (hereinafter “Wills”).

Regarding Claim 33, Inoue discloses a method comprising the steps of:
receiving advertisement creating input from a remote user associated with an advertiser, the input including insertion instructions for electronically inserting at least one of a graphical element and a textual element in a window having a predetermined size and shape (e.g., receiving input from a remote user, such as an advertiser, to create a displayed advertisement with graphical and textual elements — Inoue at ¶¶ [0133]–[0136]; “inputs required advertisement information” —Inoue at ¶ [0133]; “the advertisement-provider computer 1 displays this received image in the predetermined frame in the dialog box….” —Inoue at ¶ [0137]; “FIG. 29 shows such a dialog box of the advertisement information registration. The advertisement data in the predetermined frame is rewritten in an image corresponding to a format of receipt-printing” —Inoue at ¶ [0138]; and Figures 28-29 of Inoue show Inoue at ¶¶ [0068] and [0007]);
saving the at least one of the graphical element and the textual element as a planned advertisement (e.g., saving the graphical/textual element as planned, modified, arranged or adjusted — Inoue at ¶¶ [0133]–[0136]; “the advertisement-provider computer 1 displays this received image in the predetermined frame in the dialog box….” —Inoue at ¶ [0137]; “FIG. 29 shows such a dialog box of the advertisement information registration. The advertisement data in the predetermined frame is rewritten in an image corresponding to a format of receipt-printing” —Inoue at ¶ [0138]; and Figures 28-29 of Inoue show a “DOUBLE ICE CREAM” advertisement image that is displayed);
receiving time information and boundary information from the remote user wherein the boundary information includes a parameter that defines a geographical area surrounding a preselected geographical location, the geographical area including points having a distance from the preselected geographic location (e.g., remote user/advertiser entering a time period and location/boundary information for advertisement display at preselected stores having a stationary geographical location — Inoue at ¶¶ [0011], [0079] and [0183]; “a store terminal device… prepared at each store receiving advertisements corresponding to store attributes of the store, outputs an advertisement which is useful for the store in association with the store attributes…” as “advertisement user conditions (i.e., store attributes)” —Inoue at ¶¶ [0009] and [0070] respectively; “registering store attributes of each store as advertisement user conditions” and “advertisement providing conditions, such as… area…of target customers to be provided with the registered advertisement data” and the target customer area being defined by, for example, a “Target Area Code” or nationwide —Inoue at ¶¶ [0144], [0077] and [0081], respectively, with Figure 28-29 illustrating a ‘nationwide’ target area; other location/boundary information —Inoue at ¶¶ [0070]–[0071], [0089] and [0154]; advertisement conditions including Store Code and Store ID as store attributes for specifying stationary stores in the geographical area —Inoue at ¶¶ [0086] and [0088]–[0089]; “data items of …‘From (Time)’, and ‘To (Time)’, as store attributes of the advertisement user conditions.” —Inoue at ¶ [0088]; “These advertisement-providing Inoue at ¶ [0082]; “ ‘Printing Time’ are to show the date and time at which printing of advertisement data is performed…” —Inoue at ¶ [0108]; and also see Target “Time Code” —Inoue at ¶ [0133] as well as Figures 3 and 27-29 of Inoue);
determining whether an advertisement display mechanism is located within the geographic area during a time period defined by the time information (e.g., “advertisement data to be transmitted to target store(s)” —Inoue at ¶ [0092]; “selects only useful advertisements corresponding to store attributes of a target store and transmits the selected advertisements to the store” —Inoue at ¶ [0008];  “a store terminal device… prepared at each store receiving advertisements corresponding to store attributes of the store, outputs an advertisement which is useful for the store in association with the store attributes…” as “advertisement user conditions (i.e., store attributes)” —Inoue at ¶¶ [0009] and [0070] respectively; “advertisement providing conditions, such as… area…of target customers to be provided with the registered advertisement data” and the target customer area being defined by, for example, a “Target Area Code” or nationwide —Inoue at ¶¶ [0077] and [0081] respectively with Figure 28-29 illustrating a ‘nationwide’ target area; other location/boundary information —Inoue at ¶¶ [0070]–[0071], [0089] and [0154]; “store…data items of …"From (Time)", and "To (Time)", as store attributes of the advertisement user conditions.” —Inoue at ¶ [0088]; “These advertisement-providing conditions are set, if the advertisement provider desires to insert an advertisement, focusing on a particular group of customers to be provided with the advertisement… at stationary stores in the Tokyo area between 2 and 3 o'clock on Sunday.” —Inoue at ¶ [0082]; Figures 3 and 27-29 of Inoue); and 
in response to determining that the advertisement display mechanism is located within the geographic area during the time period, utilizing the advertisement display mechanism to initially display the planned advertisement within an advertisement area of a viewable media component, wherein the planned advertisement is initially displayed during the time period and is initially displayed on the viewable media component when the advertisement display mechanism is located within the geographical area (e.g., displaying advertisements at preselected stationary stores/establishments associated with the advertiser that satisfy the conditions specified by the remote Inoue at ¶ [0092]; “selects only useful advertisements corresponding to store attributes of a target store and transmits the selected advertisements to the store” —Inoue at ¶ [0008]; “…insert an advertisement, focusing on a particular group of customers to be provided with the advertisement, e.g. …stationary stores in the Tokyo area between 2 and 3 o'clock on Sunday.” —Inoue at ¶ [0082]; “When determined that the present time coincides with the "Target Time Code"…., the advertisement data is printed in a corresponding frame” —Inoue at ¶ [0184]; enabling a remote user, such as an advertiser, to display the planned advertisement based on the inputted information —Inoue at ¶¶ [0133]–[0136]; “the advertisement-provider computer 1 displays this received image in the predetermined frame in the dialog box….” —Inoue at ¶ [0137]; and “FIG. 29 shows such a dialog box of the advertisement information registration. The advertisement data in the predetermined frame is rewritten in an image corresponding to a format of receipt-printing” —Inoue at ¶ [0138]; “…the advertisement data may be printed onto the receipt” —Inoue at ¶ [0123]; and Figures 28-29 of Inoue show “DOUBLE ICE CREAM” and an advertisement image that is displayed), but Inoue fails to explicitly disclose wherein the parameter defining the geographical area includes a distance parameter that defines the geographical area and the distance between the points and the preselected geographic location being less than or equal to the distance parameter.  However, Wills teaches providing location targeted advertisements to users within a location of a geographical area (e.g., Wills at ¶ [0030]) wherein a parameter defining the geographical area includes a distance parameter that defines the geographical area and the distance between points within the geographical area and the preselected geographic location (e.g., a radius of the points with respect to the preselected geographic location as its center) being less than or equal to the distance parameter (e.g., “service providers may selectively advertise to a specific area” such as in a specified city or cities —Wills at ¶¶ [0098]; and Wills at ¶¶ [0030], [0098], [0102] and [0104]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the parameter defining the geographical area includes a distance parameter that defines the geographical area and the distance between the points and the preselected geographic location being less than or equal to the distance parameter, as taught by Wills, into the method/system Inoue, which is directed toward a user creating advertising content and targeting the advertising content to target customers that meet the criteria of one or more stores (e.g., Inoue at ¶¶ [0009], [0070], [0081]–[0082]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 33 above and Inoue further teaching a step of receiving a quantity input from the remote user, the quantity input defining a maximum number of times that the planned advertisement is to be initially displayed on a plurality of advertisement display mechanisms during the time period (e.g., enabling the user to enter a maximum number of ad displays —Figures 3 and 26-29 of Inoue; “Maximum Number of Advertisements to be Issued…. The data item of "Maximum Number of Advertisements to be Issued" is to specify the maximum number of receipts to be issued with advertisement.” —Inoue at ¶ [0079]; “FIG. 27 shows the dialog box…. In this dialog box, there are set a plurality of boxes corresponding to… ‘Maximum Number of Receipts to be Issued with Advertisement’ ”—Inoue at ¶ [0133]; and Inoue at ¶¶ [0066], [0069], [0130] and [0149]) based on the same obviousness rational and reasoning as applied above with respect to Claim 33 from which this claim depends.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 33 above and Inoue further teaching a step of receiving advertiser information to establish an account for the advertiser (e.g., enabling the remote user to establish an advertising account — “The advertisement data which is provided by the advertisement provider and the advertisement user is registered in the database 4 which is connected to the server computer 2…” —Inoue at ¶ [0069]; Inoue at ¶¶ [0077]–[0079] and [0127]–[0128]; and Figure 3 of Inoue) based on the same obviousness rational and reasoning as applied above with respect to Claim 33 from which this claim depends.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 33 above and Inoue further teaching a step of encoding or encrypting the planned advertisement to prevent unauthorized access to the planned advertisement (e.g., Inoue at ¶¶ [0069], [0070]–[0071], [0077]–[0082], [0127]–[0129], [0144] and [0151]) based on the same obviousness rational and reasoning as applied above with respect to Claim 33 from which this claim depends.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 33 above and Inoue further teaching a step of validating whether or not the planned advertisement is authentic (e.g., Inoue at ¶¶ [0069], [0070]–[0071], [0077]–[0082], [0127]–[0129], [0144] and [0151]) based on the same obviousness rational and reasoning as applied above with respect to Claim 33 from which this claim depends.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 33 above and Inoue teaching wherein the time period includes one or more time windows that include specific hours of one or more days when the planned advertisement is to be initially displayed (e.g., Figures 3 and 27-29 of Inoue; and Inoue at ¶¶ [0081]–[0082]) based on the same obviousness rational and reasoning as applied above with respect to Claim 33 from which this claim depends.

Regarding Claim 47, Inoue in view of Wills teaches a non-transitory computer-readable medium for storing logic instructions configured to cause a processing device (e.g., Figures 1-2 of Inoue; and Inoue at ¶¶ [0065]–[0066] and [0225]) to perform substantially similar processes/steps as recited in Claim 33, and, therefore, Claim 47 is rejected on the same basis(es) as applied above with respect to Claim 33.

Regarding Claim 51, Inoue in view of Wills teaches a system comprising: a processing device; and a memory device configured to store instructions for enabling the processing device (e.g., Figures 1-2 of Inoue; and Inoue at ¶¶ [0065]–[0066] and [0225]) to perform substantially similar processes/steps as recited in Claim 33, and, therefore, Claim 51 is rejected on the same basis(es) as applied above with respect to Claim 33.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 33 above and Inoue teaching wherein the boundary information includes a plurality of parameters defining a plurality of geographical areas surrounding a plurality of preselected geographical locations, each geographical area including points having a distance from a respective preselected geographical location (e.g., Figures 3 and 27-29 of Inoue; “a store terminal device… prepared at each store receiving advertisements corresponding to store attributes of the store, outputs an advertisement which is useful for the store in association with the store attributes…” as “advertisement user conditions (i.e., store attributes)” —Inoue at ¶¶ [0009] and [0070] respectively; “registering store attributes of each store as advertisement user conditions” and “advertisement providing conditions, such as… area…of target customers to be provided with the registered advertisement data” and the target customer area being defined by, for example, a “Target Area Code” or nationwide —Inoue at ¶¶ [0144], [0077] and [0081], respectively, with Figure 28-29 illustrating a ‘nationwide’ target area; other location/boundary information —Inoue at ¶¶ [0070]–[0071], [0089] and [0154]; advertisement conditions including Store Code and Store ID as store attributes for specifying stationary stores in the geographical area —Inoue at ¶¶ [0086] and [0088]–[0089]; “data items of …‘From (Time)’, and ‘To (Time)’, as store attributes of the advertisement user conditions.” —Inoue at ¶ [0088]; “These advertisement-providing conditions are set, if the advertisement provider desires to insert an advertisement, focusing on a particular group of customers to be provided with the advertisement… at stationary stores in the Tokyo area between 2 and 3 o'clock on Sunday.” —Inoue at ¶ [0082]; “ ‘Printing Time’ are to show the date and time at which printing of advertisement data is performed…” —Inoue at ¶ [0108]; and also see Target “Time Code” —Inoue at ¶ [0133] as well as Inoue at ¶¶ [0011], [0079] and [0183]), but Inoue fails to explicitly disclose wherein the parameters defining a plurality of geographical areas include distance parameters that define the plurality of geographical areas and the distance between the points of each area and the respective preselected geographic location being less than or equal to a respective distance parameter.  However, Wills teaches providing location targeted advertisements to users within a location of a geographical area (e.g., Wills at ¶ [0030]) wherein parameters defining a plurality of geographical areas include distance parameters that define the plurality of geographical areas and the distance Wills at ¶¶ [0098]; and Wills at ¶¶ [0030], [0098], [0102] and [0104]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the parameters defining a plurality of geographical areas include distance parameters that define the plurality of geographical areas and the distance between the points of each area and the respective preselected geographic location being less than or equal to a respective distance parameter, as taught by Wills, into the method/system disclosed by Inoue, which is directed toward a user creating advertising content and targeting the advertising content to target customers that meet the criteria of one or more stores (e.g., Inoue at ¶¶ [0009], [0070], [0081] –[0082]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 57 above and Inoue teaching wherein the advertiser is associated with a business entity having a plurality of business establishments where business is conducted, and wherein each of the preselected geographical locations is associated with a location of a respective business establishment (e.g., Figures 3 and 27-29 of Inoue; “advertisement data to be transmitted to target store(s)” and “advertisement data corresponding to each store” based on “store attributes of each store as advertisement user conditions” —Inoue at ¶¶ [0092] and [0144]; and Inoue at ¶¶ [0009], [0011], [0070]–[0071],  [0077], [0079], [0081]–[0082], [0086], [0088]–[0089], [0108], [0133], [0144], [0154] and [0183]).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 33 above and Inoue teaching storing a plurality of planned advertisements; and allowing the remote user to select one of the planned advertisements for initial display within the advertisement area of the respective viewable media components (e.g., Inoue at ¶¶ [0007], [0068], [0092] and [0133]–[0138]; and Figures 3 and 28-29 of Inoue).

Claim 60 recites substantially similar subject matter to that of Claim 57 and, therefore, Claim 60 is rejected on the same basis(es) as applied to Claims 57.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 60 above and Inoue teaching wherein the advertiser is associated with a business entity having a plurality of business establishments where business is conducted, and wherein the preselected geographical locations are associated with the locations of the plurality of business establishments (e.g., “advertisement data to be transmitted to target store(s)” and “advertisement data corresponding to each store” based on “store attributes of each store as advertisement user conditions” —Inoue at ¶¶ [0092] and [0144]; Inoue at ¶¶ [0009], [0011], [0070]–[0071],  [0077], [0079], [0081]–[0082], [0086], [0088]–[0089], [0108], [0133], [0144], [0154] and [0183]; and Figures 3 and 27-29 of Inoue).

Claim 62 recites substantially similar subject matter to that of Claim 57 and, therefore, Claim 62 is rejected on the same basis(es) as applied to Claims 57.


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills and further in view of U.S. Patent Application Publication No. 2009/0147297 of Martijn Stevenson (hereinafter “Stevenson”).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 33 above and Inoue further teaching a step of enabling the remote user to access an image template from a template storage device (e.g., Inoue at ¶¶ [0068] and [0134]–[0137]) wherein the advertisement creating input further including instructions for modifying the at least one of the graphical element and the textual element within the window (e.g., receiving input from a remote user, such as an advertiser, to create a displayed advertisement with graphical and textual elements — Inoue at ¶¶ [0133]–[0136]; “inputs required advertisement information” —Inoue at ¶ [0133]; “the advertisement-provider computer 1 displays this received image in the predetermined frame in the dialog box….” —Inoue at ¶ [0137]; “FIG. 29 shows such a dialog box of the advertisement information registration. The advertisement data in the predetermined frame is rewritten in an image corresponding to a format of receipt-printing” —Inoue at ¶ [0138]; and Figures 28-29 of Inoue show “DOUBLE ICE CREAM” and corresponding advertisement image displayed; and “provided advertisement is advertisement image data to be printed, including static image data, character data” and “message and image information of a particular product are sent…and displayed on a display screen” —Inoue at ¶¶ [0068] and [0007]), but Inoue fails to explicitly teach the instructions for modifying the at least one of the graphical element and the textual element within the window including “arrangement instructions” for spatially arranging the at least one of the graphical element and the textual element within the window; and the modifying with the window including spatially arranging with the window.  However, Stevenson teaches a computer system that allows a remote user to create promotional content using one or more graphical images and textual elements and enabling the remote user to spatially arrange at least one of a graphical element and a textual element such that instructions for modifying the at least one of the graphical element and the textual element within the window including arrangement instructions for spatially arranging the at least one of the graphical element and the textual element within the window (e.g., Stevenson at ¶¶ [0020], [0025] and [0041]–[0042]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the instructions for modifying the at least one of the graphical element and the textual element within the window including arrangement instructions for spatially arranging the at least one of the graphical element and the textual element within the window and the modifying with the window including spatially arranging with the window, as taught by Stevenson, into the method/system taught by Inoue in view of Wills, which is directed toward a user creating advertising content as well as creating and changing graphical images and textual elements of the advertising content prior to visual display of the advertising content to a customer/audience (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such .  

Claims 41, 43-46 and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills and further in view of U.S. Patent Application Publication No. 2010/0057654 of Otto et al. (hereinafter “Otto”).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 33 above and Inoue teaching wherein the advertisement creating module is further configured to transmit the advertisement to an advertisement system (e.g., Inoue at ¶¶ [0133]–[0139]), but Inoue fails to explicitly teach a step of conducting an advertisement verification process to check for inappropriate content in the planned advertisement.  However, Otto teaches providing a lottery ticket at a point of sale device (e.g., Otto at ¶ [0022]), and a step of conducting an advertisement verification process to check for inappropriate content in a planned advertisement (e.g., Otto at ¶¶ [0055]–[0056]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate a step of conducting an advertisement verification process to check for inappropriate content in the planned advertisement, as taught by Otto, into the method/system taught by Inoue in view of Wills, which is directed toward providing advertising content for publication/print (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 33 above, but Inoue arguably fails to explicitly teach wherein the advertisement display mechanism is a ticket printing device and wherein the media component is a ticket entitling a bearer of the ticket to enter a place, travel by public transport, participate in an event, or enter a lottery or raffle.  However, Otto teaches providing a lottery ticket at a point of sale device (e.g., Otto at ¶ [0022]), utilizing marketing programs such as coupon programs, discount programs and incentive programs to generate or  Otto at ¶ [0089]), an advertisement display mechanism being a ticket printing device wherein a media component is a ticket entitling a bearer of the ticket to enter a place, travel by public transport, participate in an event, or enter a lottery or raffle (e.g., Otto at ¶¶ [0063], [0076], [0090], [0119] and [0134]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the advertisement display mechanism is a ticket printing device and wherein the media component is a ticket entitling a bearer of the ticket to enter a place, travel by public transport, participate in an event, or enter a lottery or raffle, as taught by Otto, into the method/system taught by Inoue in view of Wills, which is directed toward providing advertising content for publication/print (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills and Otto as applied to Claim 43 above and Inoue further teaching a step of distributing the planned advertisement to one or more printing devices located within the geographical area (e.g., Inoue at ¶¶ [0082], [0138] and [0228]–[0229]), but Inoue fails to explicitly teach the one or more printing devices including a plurality of ticket printing devices.  However, Otto teaches printing advertising on a media component such as a lottery ticket printed at point of sale (e.g., Otto at ¶¶ [0063], [0076] and [0134]) wherein one or more printing devices includes a plurality of ticket printing devices and one or more media components including one or more tickets (e.g., Otto at ¶¶ [0063], [0076], [0090], [0119] and [0134]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the one or more printing devices including a plurality of ticket printing devices, as taught by Otto, into the method/system taught by Inoue in view of Wills and Otto, which is directed toward providing advertising content for publication/print (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

45 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills and Otto as applied to Claim 43 above and Inoue further teaching wherein the planned advertisement is printed in the advertisement area of the media component, and wherein other information is printed in another area of the media component (e.g., Inoue at ¶¶ [0082], [0138] and [0228]–[0229]), but Inoue fails to explicitly teach the one or more media components including a lottery ticket, wherein the lottery ticket has other information printed including lottery numbers.  However, Otto teaches printing advertising on a media component such as a lottery ticket printed at point of sale (e.g., Otto at ¶¶ [0063], [0076] and [0134]) such that one or more media components include a lottery ticket and the lottery ticket having lottery numbers in addition to advertising information (e.g., Otto at ¶¶ [0063], [0076], [0090], [0119] and [0134]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the one or more media components including a lottery ticket, wherein the ticket is a lottery ticket, and the lottery ticket having other information printed including lottery numbers, as taught by Otto, into the method/system taught by Inoue in view of Wills and Otto, which is directed toward providing advertising content for publication/print (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills as applied to Claim 33 above, but Inoue fails to explicitly teach wherein the advertisement display mechanism is a mobile device located within the geographical area when the planned advertisement is initially displayed, and wherein the mobile device is configured to present the planned advertisement in one of  digital form, audio form, visual form, and audio-visual form.  However, Otto teaches wherein the advertisement display mechanism is one or more mobile devices located within a geographical area of one or more establishments or retail locations associated with an advertiser when the planned advertisement is initially displayed, and wherein the mobile device is configured to present the planned advertisement in one of digital form, audio form, visual form and audio-visual form (e.g., mobile device — Otto at ¶¶ [0029], [0095], [0134] and [0062]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the advertisement Otto, into the method/system taught by Inoue in view of Wills, which is directed toward providing advertising content on a non-paper electronic recording medium owned by a customer (e.g., Inoue at ¶¶ [0133]–[0139] and [0234]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 52 recites substantially similar subject matter to that of Claim 43 and, therefore, Claim 52 is rejected on the same basis(es) as applied to Claims 43.

Claim 53 recites substantially similar subject matter to that of collective Claims 44 and 45, therefore, Claim 53 is rejected on the same bases as applied above with respect to Claims 44 and 45, collectively.

Claim 54 recites substantially similar subject matter to that of Claim 45 and, therefore, Claim 54 is rejected on the same basis(es) as applied to Claims 45.

Claim 55 recites substantially similar subject matter to that of Claim 46 and, therefore, Claim 55 is rejected on the same basis(es) as applied to Claims 46.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wills and Otto as applied to Claim 46, but Inoue fails to teach wherein the mobile device is configured to display a virtual ticket entitling a bearer of the virtual ticket to enter a place, travel by public transport, participate in an event, or enter a lottery or raffle.  However, Otto teaches providing a lottery ticket at a point of sale device (e.g., Otto at ¶¶ [0022] and [0062]), utilizing marketing programs such as coupon programs, discount programs and incentive programs to generate or modify an offer for motivating a desired behavior by a customer (e.g., Otto at ¶ [0089]), wherein a mobile device is configured to display (e.g., Otto at ¶¶ [0029], [0095], [0134] and [0062]) a virtual ticket entitling a bearer of the virtual ticket to enter a place, travel by public transport, participate in an event, or enter a lottery or raffle (e.g., Otto at ¶¶ [0062], [0076], [0090], [0119] and [0134]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the mobile device is configured to display a virtual ticket entitling a bearer of the virtual ticket to enter a place, travel by public transport, participate in an event, or enter a lottery or raffle, as taught by Otto, into the method/system taught by Inoue in view of Wills and Otto, which is directed toward providing advertising content for publication/print (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).


Response to Arguments
Applicant’s arguments in the Amendment filed on September 27, 2021, have been fully considered and are not persuasive.  Examiner notes further recitation above to U.S. Patent Application Publication No. 2003/0208560 (“Inoue”) in an effort to assist Applicant given Applicant’s amendments and arguments in the Amendment.

Applicant's Arguments in the Amendment
(Pages 9-12)  Applicant asserts that the pending claims, in view of amendments to independent Claims 33, 47 and 51, are drawn to eligible subject matter under 35 U.S.C. § 101.
(Pages 12-14)  Applicant asserts that independent Claims 33, 47 and 51, in view of amendments to the independent claims, are patentable over a combination of the cited U.S. Patent Application Publication Nos. 2003/0208560 (“Inoue”), 2009/0147297 (“Stevenson”), 2012/0226554 (“Schmidt”), and 2010/0057654 (“Otto”).
(Page 14)  Applicant asserts that Claims 34-35, 38-46 and 52-62, which depend from respective independent Claims 33, 47 and 51 and include respective limitations therein, are patentably distinguishable over Inoue in view of Stevenson, Schmidt and Otto based on at least the same reasons provided with respect to independent Claims 33, 47 and 51.

Examiner’s Response to Applicant's Arguments
Please see the § 101 rejections above regarding Applicant’s pending claims being drawn to ineligible subject matter.  Examiner has considered all relevant factors with respect to each claim as a whole including each of the independent claims reciting utilizing an advertisement display mechanism, which like the previous sets of claims examined in Office actions, is recited as merely displaying what a remote user is able to create (i.e., a planned advertisement) when certain advertising conditions or advertising criteria are met (e.g., geographic area criteria and time period criteria, etc.).   
As previously noted, Examiner respectfully disagrees that the “advertisement display mechanism” is a particular machine that is integral to Applicant’s pending claims as previously argued/admitted by Applicant in December 2020.  For example, see a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis", Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); as well as Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); as well as “Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48”.  As a side note, Examiner notes that while “an advertisement display mechanism” encompasses a screen, it also encompasses, in view of Applicant’s disclosure, a “display module 162”, which encompasses software per se as discussed above regarding each of Applicant’s recited “module” elements in view of Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 85 USPQ2d 1654, (Fed. Cir. 2008) and MPEP § 2181.  
On page 10 of the Amendment filed 9/27/2021, Applicant argues that the claims include “determining whether a media component is located within at least one of the one or more geographical areas during a time period defined by the time information” (italic emphases original to Applicant’s Amendment); however, Examiner notes that none of Applicant’s claims recite such 
Consequently, Examiner asserts § 101 rejections to Applicant’s pending claims as provided above.

Regarding § 103, Please see the prior art rejections above regarding Applicant’s independent claims being obvious under 35 U.S.C. § 103.  More specially, Applicant's argument(s) is moot in view of new ground(s) of rejection(s) necessitated by Applicant’s Amendment.  The new ground(s) of rejection(s) in this Office action relies on U.S. Patent Application Publication No. 2005/0222905 of Scott Wills (“Wills”), which describes, for example, targeting potential customers within a fixed radial distance of a physical place of business (e.g., Wills at paragraphs [0098] and [0102]), as noted above with respect to citations to Wills included in independent Claim 33 above.  In addition, Examiner agrees with Applicant’s statement that Inoue seems to allow selections of “territories” or “region” (e.g., TOKYO, KANTO, etc.) per page 13 of Applicant’s Amendment filed 9/27/2021.  Furthermore, Examiner takes Official Notice that  “territories” and “regions” (e.g., TOKYO) are understood to represent and define physical boundaries, such as that of a country (e.g., Japan) or a city (e.g., TOKYO).  In addition, it may be worth being mindful that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.

Please see above § 103 rejections with respect to independent Claims 33, 47 and 51 for at least the same reasons provided with respect to the independent claims that Claims 34-35, 38-46 and 52-62, depending from respective independent Claims 33, 47 and 51 and including the limitations therein, are not patentable based on dependency from respective independent claims.


Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2013/0117124 of Landers (hereinafter “Landers ‘124”).
U.S. Patent Application Publication No. 2013/0117100 of Landers (hereinafter “Landers ‘100”).
U.S. Patent Application Publication No. 2010/0093419 of Wright et al. (hereinafter “Wright”) for “it will also be apparent to one skilled in the art that other indicia can be printed on a lottery ticket such as advertising, media… coupons, passes to events, etc.” —Wright at ¶ [0411].
U.S. Patent Application Publication No. 2009/0012866 of Celik et al. (hereinafter “Celik et al”) for “An advertiser has the option of selecting the geographic location in which they display featured listings.” —Celik et al at ¶ [0074]; and Figures 8-9 of Celik et al showing a “SELECT ADVERTISING REGIONS FOR YOUR LISTING” with an interactive map displayed.
U.S. Patent Application Publication No. 2009/0125407 of Kang Hean Lee (hereinafter “Lee”) for “edits the design of the advance ticket in person, and stores the edited ticket. Then, the user is issued the edited ticket through a ticket issuing machine…. movie, theater, and concert tickets in advance over a communication network, such as the Internet….” —Abstract of Lee; and “`ticket layout` means to prescribe how to arrange a region having contents indispensable for the ticket (for example, bar codes and the title of a performance) and contents that the user wants to put in the ticket.” —Lee at ¶ [0043];
U.S. Patent Application Publication No. 2009/0012865 of Aytek Celik (hereinafter “Celik”) for an interactive map with “SELECT ADVERTISING REGIONS FOR YOUR LISTING” —Figures 8-11 of Celik; Figures 8-11 of Celik are advertiser interfaces —Celik at ¶¶ [0018]–[0021]; “FIG. 8 illustrates an interface 800 in which an advertiser may choose a region or location for an advertisement. The interface 800 is for selecting a region 802 for the advertisement…. The interface 800 automatically selects a region based upon the address of the business Celik at ¶ [0057]; “the advertiser may select a geographic location or region for which the advertiser determines to advertise. The area 908, the state 910, or the region 912 can be selected from the pull-down menus to narrow the geographic location for which the ad will be displayed. The advertiser may select a location from any or all of the area 908, the state 910, or the region 912 and selects the show available inventory button 914. This is just one embodiment of the selection of geographic location. Alternatively, the advertiser may be provided a limited set of advertising region choices from which to choose based on the advertiser's business address. The advertiser may also select a location in other ways such as by pointing a curser to a location on a map displayed on the page 212 and clicking.” —Celik at ¶ [0063].
U.S. Patent Application Publication No. 2008/0221982 of Harkins et al. (hereinafter “Harkins”) for “a lottery number that is printed on the purchaser's receipt….  receipts and… lottery tickets may also be used as advertising space” —Harkins at ¶ [0004]; and for printing an advertisement within an advertisement area on a customer receipt —Figure 7 of Harkins.
U.S. Patent Application Publication No. 2008/0113733 of Kushner et al. (hereinafter “Kushner”) for “Marketing for the lottery … by advertising through any or all of the following: … cellular websites, cellular service providers… printed on event tickets” —Kushner at ¶ [0017].
U.S. Patent Application Publication No. 2008/0000367 of Jooste et al. (hereinafter “Jooste”) for “Format manager module 121 is responsible for…managing the design, layout and editing of the variable information relating to a ticket order (as well as the relationship of the variable information to pre-printed information). Examples of variable information that is commonly found on a ticket include price information, size information, style information and identification codes relating to the product to which the ticket is to be affixed…. format web-based proof which (1) can be interactively reviewed and modified by the client, (2) accurately reflects the particular print characteristics of the target printer for the print job, (3) shows the relationship between the static and variable data, and (4) accurately reproduces images on finished tickets including pre-printed graphics and other stock elements….” —Jooste at ¶ [0050].
U.S. Patent Application Publication No. 2006/0163346 of Lee et al. (hereinafter “Lee”) for “issuing a lotto… and providing the front and the back side of… lotto as an advertising space…. an advertisement is put on the front or the back of a receipt or a lotto; a lottery is purchased through the Internet; and a bill or a receipt on which a real lotto number printed is provided to a user.” —Lee at ¶ [0001].
U.S. Patent Application Publication No. 2004/0041022 of Minowa et al. (hereinafter “Minowa”) for “ ‘ advertising information’ refers to advertising information for advertising a commodity (or goods for sale) or announcing an event… as well as the information in the form of coupons, lottery tickets, or the like….  "advertising information" includes…slips to be issued by kiosk terminals, tickets to be issued by ticket selling agents,…lottery tickets, or the like.” —Minowa at ¶ [0010].
U.S. Patent Application Publication No. 2003/0217329 of Mark Good (hereinafter “Good”) for “define SWF objects by adding components such as…text and images for graphical advertisements.” —Good at ¶ [0050] and Figures 14-15 of Good; and “SWF GUI 300 may be configured to receive image and text inputs from user 10, convey message and preview outputs to user 10, and provide action options to user 10.” —Good at ¶ [0052]; and “give user 10 an ability to add one or more images to the SWF file and add text to the SWF file, including to SWF file images configured to receive text.” —Good at ¶ [0054].
See How to Write Advertisements That Sell, from SYSTEM, The Magazine of Business, Copyright 1912, by A.W. Shaw Company (hereinafter “How to Write Advertisements That Sell
“waste no space or money addressing poor prospects; get a mental map and portrait of your prospect group in each medium and of the task your copy must perform in that situation; with all your power, focus your appeal where it belongs.” (p. 21 of How to Write Advertisements That Sell, bolding emphases added);
“information that helps the single line advertiser to get the attention of his particular prospect groups…. Far more complete analysis of such statistics means the conservation of millions in advertising. Many periodicals compile tables analyzing population by trades, professions, location (city, suburban and country), by income, reading habits; purchasing habits and various other useful lines of cleavage.  On this data you can base important divisions in your advertising campaign.” (p. 22 of How to Write Advertisements That Sell, bolding and underlining emphases added);
“Every advertisement contains the assurance to…consumers, that at the nearest of his stores will be found the most complete stock of drugs and accessories in the city.” (p. 29-30 of How to Write Advertisements That Sell, bolding emphases added);
“You may group your prospects by race, by wealth or class, by age, by sex, by religion, by; trades and professions, by tastes, habits and living conditions, location, institutions or associations,” (p. 34 of How to Write Advertisements That Sell, bolding and underlining emphases added);
“An inducement and means of easy response can often be hinged upon local circumstances.” (p. 79 of How to Write Advertisements That Sell, bolding emphases added);
“best informed as to local classes and buying tastes. Within a month the territory had been divided by classes, maps had been made, new goods had been purchased to suit these various buying groups…from every section and the advertising began to go out with a new directness of aim” (p. 94 of How to Write Advertisements That Sell, bolding and underlining emphases added);
"study and tabulation of the passing throng. The business man satisfied...as to the point where he could reach the greatest possible number of good prospects."; “The advertiser...having located his high-profit prospect districts and groups...has fixed a standard by which to judge the mediums that...offer him the desired adverting contact”; and “a clever advertiser divides the periodical field alone into a dozen classifications, geographic and sociological, professional and class.” (see p. 95 of “Part XIV — Choosing Profitable Sales Mediums and Lists” of How to Write Advertisements That Sell, bolding and underlining emphases added); and
“According to an advertising expert the first questions for any advertiser to ask concern the medium in relation to its territory: (1) Is the territory of this medium desirable for my business?  (2) Am I ready to do business in this territory?  (3) Is covering this territory?” (p. 97 of How to Write Advertisements That Sell, bolding and underlining emphases added).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682